DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on August 26, 2022 and August 4, 2022 have been entered.

Response to Amendment
Applicant’s amendment filed August 4, 2022 has been entered. Claims 1, 3 and 7 are pending. Amendment reciting “the extruded biodegradable, magnesium alloy has formed precipitates arranged in a long period stacking order” has overcome rejections under 35 USC 103 over Saha (WO2013052791A2), over Kim (Kim, Jeong Min, Bong Koo Park, Joong Hwan Jun, Ki Tae Kim, and Woon Jae Jung. “Formability of Mg-Zn-Zr Based Alloy Sheets at Elevated Temperatures.” Key Engineering Materials 345–346 (August 2007): 21–24), over Kubota (JP2007319895A), and over Numano (US publication 20080311423).

Claim Interpretation
Independent claims 1 and 3 recite “An orthopedic or craniofacial bone fixation component composed of an extruded biodegradable, magnesium alloy”. “The transitional phrase "composed of" has been interpreted in the same manner as either ‘consisting of’ or ‘consisting essentially of,’ depending on the facts of the particular case.” (MPEP 2111.03(IV)). As the paragraph of the specification starting page 10 line 23 indicates a cast of the alloy may be surface treated to form a superficial layer on the surface, the inventive component is open to limitations other than recited alloy, and the recitation “An orthopedic or craniofacial bone fixation component composed of an extruded biodegradable, magnesium alloy” will be interpreted as “An orthopedic or craniofacial bone fixation component consisting essentially of an extruded biodegradable, magnesium alloy”. “The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention” (MPEP 2111.03(III)). As the paragraph beginning page 2 line 5 of the specification identifies “[d]egradable polymers such as PLGA/PLL” as not suitable for load-bearing (stress, shear, torsional or compressive forces), present claims will be interpreted to exclude degradable polymers of which PLGA and PLL are examples from the claimed component.
Regarding the limitation “wherein the orthopedic or craniofacial bone fixation component is structured to hold together a fractured bone or bone fragments and form new bone in a region surrounding the fractured bone or bone fragments” in claim 1 and claim 3, the paragraph extending from page 1 to page 2 of the specification states:
Management of bone fractures may require open or closed reduction with or without internal fixation devices, such as, Kirschner wires (K-wires), pins, intramedullary rods or nails, cerclage wire, plates and screws to stabilize bone fragments, and facilitate healing. K-wires are used by either an open or a percutaneous implantation route to stabilize fracture fragments by driving a wire between two pieces of bone to be fixed. The use of K-wires is an established practice for reconstructive surgery, such as, fixation of vascularized free fibular grafts or premaxillary segments in bilateral cleft lip surgery, to stabilize zygomatic arch fractures or nasal septal fixation in the case of a saddle nose, as well as mandibular reconstruction. 
the paragraph beginning page 2 line 6 states:
In bone reconstruction procedures, it is often necessary to hold the bone or fragments of bone together to create a stable environment for healing to occur. This is typically done with metal wires or cables using a technique referred to as “cerclage”. A cerclage wire or cable is coiled around a bone or bony fragments to hold them together to allow them to heal.
the paragraph beginning page 21 line 6 of the specification indicates that some degree of new bone growth occurs in comparative examples by stating “At 14 weeks' post-implantation, the fracture was not completely healed when fixed with either WZ42 or Ti6Al4V pins with narrow gaps remaining between the fragments of cortical bone not yet filled by mature cortical bone” (emphasis on “yet”), and the same section confirms that some degree of bone growth occurs in the comparative example in the paragraph beginning page 21 line 18 in stating “Osteoblast activity was more abundant surrounding the fracture in the femurs containing WZ42 at 8 and 14 weeks (FIG. 7c, e) compared to the femurs containing Ti6Al4V (FIG. 7d, f)”. In view of the specification, an orthopedic or craniofacial bone fixation component selected from the group consisting of Kirschner wire, cerclage wire, intramedullary rod, and intramedullary pin in its intended use will meet the claimed limitation “wherein the orthopedic or craniofacial bone fixation component is structured to hold together a fractured bone or bone fragments and form new bone in a region surrounding the fractured bone or bone fragments” recited in claims 1 and 3. Note that “wherein the orthopedic or craniofacial bone fixation component is structured to hold together a fractured bone or bone fragments and form new bone in a region surrounding the fractured bone or bone fragments” does not clarify the physical structure encompassed by being “structured” to attain the claimed bone growth property; therefore, in order to render a definite interpretation, the bounds must be gleamed from the specification. Applicant may provide an alternative, more direct structural recitation, provided such structure is supported by the disclosure as filed; however, ‘a component is structured to achieve a result’ is not a direct structural recitation.
Regarding the limitation “wherein the orthopedic or craniofacial bone fixation component is structured for use under a load bearing condition selected from stress, shear, torsional or compressive forces” in both claim 1 and claim 3, recitation of “structured for use” indicates that the limitation sets forth that the load modes are statements of intended use or purpose of the claimed component. “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP 2114(II)). Within the specification, the paragraph beginning on page 2 line 5 indicates that a component’s structural suitability for the specifically recited load modes is determined by the composition of the material itself, and the specifically claimed load modes are not disclosed elsewhere in the specification. Considering the specification suggests that a component meeting the claimed composition is suitable for use under a load bearing condition selected from stress, shear, torsional or compressive forces, the limitation “wherein the orthopedic or craniofacial bone fixation component is structured for use under a load bearing condition selected from stress, shear, torsional or compressive forces” will be interpreted to encompass a component meeting the presently claimed alloy composition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding both claim 1 and claim 3, the term “improved yield strength and ultimate tensile strength” at the end of both claim 1 and claim 3 is a relative term which renders the claim indefinite. The term “improved yield strength and ultimate tensile strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Limiting a mechanical property as “improved” requires that the value of the mechanical property improve over some basis. While examples in the present disclosure compare mechanical properties of components produced from inventive alloys with those produced from known alloys, the specification does not set forth which known alloys/mechanical properties should serve as the basis for the claimed improvement. A limitation directed to mechanical strengths of the claimed alloy may be more clearly set forth by claiming a lower limit for yield and ultimate tensile strengths. Note that the basis for the claimed improved strengths likely cannot be every known material, as the strengths reported in the specification for inventive alloys do not approach those of high-strength steels.
Claim 7 is rejected under 35 USC 112(b) because it depends on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold (US20080031765) in view of Schiffl (US 20130144290) and Inoue (US20090162242). Gerold is cited in the IDS dated February 5, 2018.
Gerold discloses a medical, orthopedic implant device [0005], [0028], thereby disclosing  an orthopedic or craniofacial bone fixation component. Gerold discloses the device consists of (and thereby is composed of) a biodegradable magnesium alloy ([0005], [0012], [0028], claims 24-25). Composition of the Mg alloy disclosed by Gerold is compared with the claimed alloy in the table below, with compositions given in wt%:
Element
Gerold
Present Claim 1

Example 2 [0041]
Ranges [0031]

Yttrium (Y)
6.5
0.5-10
0.5 to 4.0
Calcium (Ca)
0.25
0.05-1
greater than zero to 1.0
Zinc (Zn)
1.5
0.5-6
1.0 to 6.0
Zirconium (Zr)
0.5
0-1
greater than zero to 1.0
Manganese (Mn)
0.15
0-0.5
0.1 to 1.0 (optional)
Silver (Ag)
0.5
0-1
0.25 to 1.0 (optional)
Cerium (Ce)
—
0-1
0.1 to 1.0 (optional)
Magnesium (Mg) and impurities
Remainder
Remainder
balance

As present claim 1 lists all other elements as optional, the optional element ranges can be met by a prior art reference in which the optional elements are not present. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (MPEP2143.03). Gerold discloses that any additional elements (Si) are optional and have a lower limit of 0% [0009-10], [0031], and Gerold discloses no further elements in the example of paragraph [0041] beyond the elements listed in the table above; therefore, Gerold discloses a Mg alloy consisting of the elements Y, Ca, Zn, Zr, Mn, Ag, Ce, and Mg. The composition of example 2 of Gerold [0041] directly meets the composition of claim 1, and the ranges disclosed by Gerold overlap the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Gerold discloses that the alloy is biodegradable, [0005], [0012], [0028]. Considering the present disclosure identifies suitability for load bearing with the composition, the alloy disclosed by Gerold would be structurally capable of meeting the limitation “ wherein the orthopedic or craniofacial bone fixation component is structured for use under a load bearing condition selected from stress, shear, torsional or compressive forces”. See the claim interpretation section above. 
Gerold discloses applying magnesium alloys in areas where high strength is important [0005], thereby disclosing that magnesium alloys have an improved yield and tensile strength over something, thereby meeting the limitation wherein the biodegradable, magnesium alloy has improved yield strength and ultimate tensile strength with an unspecified basis of improvement. See the above rejection under 35 USC 112(b).
Gerold discloses that the alloy can be formed into a wire shape by extrusion molding [0037], thereby meeting the extruded alloy limitation, but Gerold does not disclose that the component is composed of: one or more load bearing, orthopedic or craniofacial bone fixation components selected from the group consisting of Kirschner wire, cerclage wire, intramedullary rod and intramedullary pin.
Schiffl teaches a magnesium alloy whose composition overlaps that disclosed by Gerold (Schiffl [0011-22], Gerold [0031]). Schiffl teaches that magnesium-zinc alloys are advantageous for orthopedic bone fixation medical implant devices and specifically identifies medullary screws or Kirschner wires [0003], [0057], thereby teaching Kirschner wires consisting of, and thereby composed of, the alloy taught by Schiffl. Schiffl teaches devices formed from the alloy are particularly suited for bone healing and regeneration (osteosynthesis) [0057].
Both Gerold and Schiffl teach medical implant devices made from biodegradable manganese alloys and forming the disclosed Mg alloys into wires.
It would have been obvious for one of ordinary skill in the art to form a Kirschner wire from the Mg alloy which can be formed into a wire shape disclosed by Gerold [0037]. Schiffl teaches that alloys with similar compositions and properties are useful for Kirschner wires. A Kirschner wire meets the claimed limitation of an orthopedic or craniofacial bone fixation component selected from the group consisting of Kirschner wire, cerclage wire, intramedullary rod, and intramedullary pin in instant claim 1 and page 6, 1st paragraph of the detailed description section of the present disclosure. In view of the present disclosure (page 2 paragraph beginning “In bone reconstruction procedures…”), and Schiffl’s teaching that the alloy is suitable for osteosynthesis [0057], the Kirschner wire of Gerold in view of Schiffl as applied would meet the limitation “wherein the orthopedic or craniofacial bone fixation component is structured to hold together a fractured bone or bone fragments and form new bone in a region surrounding the fractured bone or bone fragments”. See the claim interpretation section above.
Gerold discloses that the alloy forms nonzero amounts of intermetallic precipitates ([0015], [0024] claims 2, 4-6), but Gerold does not disclose that the formed precipitates arranged in a long period stacking order.
Inoue teaches a magnesium alloy, all embodiments of which comprise nonzero amounts of zinc (Zn), yttrium (Y) and zirconium (Zr) ([0019], claim 1). Inoue teaches that the alloy comprises  long period stacking ordered structure intermetallic phases formed in a three-dimensional network shape ([0005], [0008], [0012], [0021], claim 1). Inoue teaches that the long period stacking ordered structure permits the magnesium alloy to have at the same time both high strength and high ductility even under high temperature environment [0009], [0012].
Gerold, Schiffl and Inoue each teach magnesium alloys with zinc, yttrium, and zirconium. Gerold specifically identifies ductility as a property to evaluate the effectiveness  of the alloy, and notes that ductility is sensitive to temperature [0028].
It would have been obvious for one of ordinary skill in the art to arrange the precipitate intermetallic phases formed in the component disclosed by Gerold in view of Schiffl as applied above in a long period stacking order because Inoue teaches that the long period stacking ordered structure permits the magnesium alloy to have at the same time both high strength and high ductility even under high temperature environment [0009], [0012]; the intermetallic precipitates which Gerold discloses ([0015], [0024] claims 2, 4-6) must have some structural arrangement, and Gerold evaluates the effectiveness of the disclosed magnesium alloy through ductility [0028].

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV). Specifically, Inoue (US20090162242) and not Gerold (US20080031765) or Schiffl (US 20130144290) is relied upon to meet the presently claimed long period stacking order precipitate limitations. 
Regarding the tensile strength results of the LPSO precipitates argued, by applicant, applicant is reminded that evidence of unexpected results must be commensurate in scope with the claimed range, and to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)). As claim 1 is open to any proportion of long period stacking ordered precipitates over the entire claimed composition, the single argued example which applicant provides as evidence is not commensurate in scope with the claimed range. Further, as Inoue teaches that the long period stacking ordered structure permits the magnesium alloy to have at the same time both high strength and high ductility even under high temperature environment [0009], [0012], the improved strength of the alloy comprising LPSO precipitates would be expected in view of the prior art. 
Applicant argues that one of ordinary skill in the art would not expect the yield strength of the yttrium containing alloys disclosed by Schiffl to have a yield strength of no more than 300 MPa because Schiffl discloses that an ytterbium containing alloy with a yield strength of approximately 300 MPa is particularly high, whereas a single example of the claimed alloy with LPSO precipitates has a tensile strength (not yield strength) of 412 MPa. This argument is not persuasive for several reasons, among which include: Schiffl is not relied upon for any of the LPSO precipitates, the strength limitations or specific alloy composition ranges; a single example of a result of a claimed feature is not commensurate in scope with the claimed range; Schiffl never actually discloses an upper limit for the yield strength of the taught alloy; the yield strength is always lower than the tensile strength because the tensile strength is by definition the maximum stress a material can tolerate under a tensile load; the yield strength of the example with a tensile strength of 412 MPa is 334 MPa (Table 2C) which appears to meet Schifl’s definition of “approximately” 300 MPa as a high yield strength, and an increase in strength is a known result of LPSO precipitates as taught by Inoue [0009], [0012]. 

Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Both independent claims 1 and 3 recite an orthopedic or craniofacial bone fixation component composed of biodegradable, magnesium alloy consisting of recited chemical elements wherein the orthopedic or craniofacial bone fixation component is selected from the group consisting of Kirschner wire, cerclage wire, intramedullary rod, and intramedullary pin. The “consisting of” language following the alloy recitation excludes chemical elements which are not recited from the magnesium alloy composition. Both independent claim 1 and independent claim 3 require extruded biodegradable, magnesium alloy has formed precipitates arranged in a long period stacking order. The alloy of claim 1 consists of yttrium (Y), calcium (Ca), zinc (Zn), zirconium (Zr), magnesium (Mg) and optionally strontium (Sr), aluminum (Al), manganese (Mn), silver (Ag), and/or cerium (Ce), and impurities, each element in an amount within recited composition ranges. The alloy of claim 3 consists of zinc (Zn) zirconium (Zr), magnesium (Mg), and optionally strontium (Sr), aluminum (Al), manganese (Mn), silver (Ag), and cerium (Ce) and impurities each element in an amount within recited composition ranges. Dependent claim 7 depends on independent claim 1 and narrows the scope claimed by reciting an alloy consisting of yttrium (Y), calcium (Ca), zinc (Zn), zirconium (Zr), strontium (Sr), magnesium (Mg), and impurities, thereby requiring a nonzero amount of strontium and excluding all other chemical elements optionally recited in claim 1. Each of independent claim 1 and independent claim 3 further requires the extruded biodegradable, magnesium alloy has formed precipitates arranged in a long period stacking order.
Independent claim 3 and dependent claim 7 define over the closest prior art references of record for at least the following reasons:
The combination of Gerold (US20080031765) in view of Schiffl (US 20130144290) and Inoue (US20090162242) is presently relied upon to render obvious independent claim 1. Within the combination, Gerold is relied upon to meet composition limitations. All embodiments of Gerold require 0.5-10 percent by weight yttrium; therefore, the composition of Gerold cannot meet the requirements of independent claim 3  which excludes yttrium from the composition with the phrase “consisting of”. Gerold does not disclose or suggest any amount of strontium, nor does Gerold suggest excluding the elements which are optionally present within the scope of independent claim 1 yet excluded from claim 7; therefore, Gerold cannot render obvious the narrower composition recited in claim 7.
Saha (WO2013/052791A2) was relied upon to anticipate claim 2 as originally presented and as a primary reference to render obvious all previously recited claims in prior office actions. Saha teaches that the final microstructure should be free of any 2nd phase/intermetallic phases along the grain boundary regions [0079] and teaches deliberately dissolving precipitates into a matrix phase [0080]; therefore, the alloy disclosed by Saha would not be expected to be nearly free of precipitates and if present likely would not exhibit long period stacking order. 
Kim (Kim, Jeong Min, Bong Koo Park, Joong Hwan Jun, Ki Tae Kim, and Woon Jae Jung. “Formability of Mg-Zn-Zr Based Alloy Sheets at Elevated Temperatures.” Key Engineering Materials 345–346 (August 2007): 21–24) was relied upon to anticipate claim 2 as originally presented and render obvious, in combination with other references, previously presented claim 3. Kim discloses three individual compositions, not ranges, only one of which was relied upon to meet the claimed composition. Kim does not suggest LPSO precipitates, and Kim discloses the precipitates which do form as “fine” without further description of specific precipitate structure.
Kubota (JP2007319895A) was relied upon in combination with secondary references to render obvious previously presented claims 1, 3, and 7; however, the only suggestion within Kubota of precipitate formation is a disclosure that a compound phase structure can be generated when heat treating below disclosed temperatures and that the compound phase structure causes cracking during extrusion or during forging [0015]. In view of Kubota, one of ordinary skill in the art would not form an extruded alloy such that precipitates, which are by definition a secondary phase, are arranged. 
Numano (US publication 20080311423) was relied upon a s a primary reference to render obvious previously presented claims 1, 3, and 7. Numano was relied upon to broadly encompass the claimed composition ranges; however, Numano does not suggest LPSO precipitates, and Numano discloses that intermetallics hinder secondary working [0042]; therefore, in view of Numano, one of ordinary skill in the art likely would not arrive at an extruded alloy consisting of the elements recited in either claim 3 or claim 7 having long period standing order precipitates.
Schiffl (US 20130144290) was applied as a secondary reference in combination with several of the above recited references to render obvious previously presented claims 1, 3 and 7; however, Schiffl was not relied upon to meet composition or precipitate limitations. Schiffl does not disclose or suggest the claimed compositions or LPSO precipitates. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736